Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mike Crilly on 1/14/2022.
---------------------------------------------------------------------------------------------------------------------
The application has been amended as follows:
Claim 1. (Currently Amended) A circumferential seal assembly comprising:
(a) 	an annular seal housing disposed between a pair of compartments;
(b) a rotatable runner;
(c) 	an annular seal ring disposed within said annular seal housing and disposed about said rotatable runner; and
(d) 	a plurality of groove structures disposed along an outer annular surface of said rotatable runner, each said groove structure includes a groove, said annular seal ring disposed about said grooves, a source flow communicated into said groove to form a longitudinal flow therein; 
	each said groove includes at least two adjoining steps whereby each said step defined by a base wall, said base walls arranged along said groove to decrease depthwise in direction  
	said base walls bounded by and intersecting a pair of side walls, each said side wall includes at least one side shoulder which narrows said groove widthwise and locally redirects said longitudinal flow away from said side wall to form a lateral flow in direction of ,
	at least one said groove structure includes a feed groove disposed to receive said source flow and to communicate said source flow into said groove, an other side shoulder disposed along each said side wall at interface between said feed groove and said groove, said other side shoulders disposed in an opposed arrangement, two said side shoulders disposed in an offset arrangement relative to said side shoulders and downstream from said other side shoulders.

Claim 2. (currently amended) The circumferential seal assembly of claim 1, wherein at least one said lateral flow[[s]] interact.

Cancel claims 3-13.

Claim 14. (currently amended) The circumferential seal assembly of claim 1, wherein a depth of each of two said side shoulders 



Claim 16. (original) The circumferential seal assembly of claim 1, wherein a depth of each of one said side shoulder and one said base shoulder differ. 

Claim 17. (currently amended) The circumferential seal assembly of claim 1, wherein a depth of each of one said side shoulder and one said base shoulder being equal.

Claim 18. (currently amended) The circumferential seal assembly of claim 1, wherein at least one said base wall being tapered.

Claim 19. (currently amended) The circumferential seal assembly of claim 1, wherein at least one said side wall being tapered.

Claim 20. (currently amended) The circumferential seal assembly of claim 1, wherein said base walls and said side walls being tapered. 

Cancel claims 21.

Claim 22. (currently amended) The circumferential seal assembly of claim 1, wherein said source flow passes through an inlet along said annular seal housing and around said annular seal ring before being received by said feed groove.

Claim 23. (currently amended) The circumferential seal assembly of claim 1, wherein said source flow passes through a hole along said rotatable runner before being received by said feed groove. 

Claim 24. (currently amended) The circumferential seal assembly of claim 1, wherein being received by said feed groove from one of said compartments.

Claim 25. (currently amended) A method for forming a thin film between an annular seal ring and a rotatable runner comprising the steps of:
(a) communicating a source flow into a feed groove disposed along said rotatable runner;
(b) communicating said source flow from said feed groove into a groove disposed along said rotatable runner, an other side shoulder disposed along each said side wall at interface between said feed groove and said groove, said other side shoulders opposed whereby said other side shoulders are aligned, said annular seal ring disposed about said rotatable runner, said groove, and said feed groove;
(c) forming a longitudinal flow within said groove from said source flow; 
(d) redirecting said longitudinal flow via interaction with a base shoulder interposed between a pair of base walls to form an outward radial flow adjacent to said base shoulder, said base walls disposed between a pair of side walls, said base walls arranged along said groove to decrease depthwise in direction opposite to rotation of said rotatable runner; and
e) redirecting said longitudinal flow via interaction with at least one side shoulder along each said side wall, two said side shoulders offset whereby said side shoulders are not aligned, said side shoulders are downstream of said other side shoulders, each said side shoulder s a lateral flow away from one said side wall in direction of each said lateral flow and said outward radial flow perpendicular to one another and to said longitudinal flow. 

Claim 26. (currently amended) The method of claim 25, further comprising the step of:
(f) converging at least one said lateral flow with said outward radial flowsaid thin film between said annular seal ring and said rotatable runner. 

Claim 27. (original) The method of claim 25, wherein at least one said lateral flow formed downstream from said outward radial flow. 

Claim 28. (original) The method of claim 25, wherein at least one said lateral flow formed upstream from said outward radial flow. 

Claim 29. (currently amended) The method of claim 25, further comprising the step of:
(f) converging said lateral flow from one said side wall with two said side shoulders said thin film between said annular seal ring and said rotatable runner. 

Claim 30. (currently amended) The method of claim 25, further comprising the step of:
(f) impinging one said side wall by said lateral flow formed by said side shoulder along when two said side shoulders offset, said impinging step enhances stiffness of said thin film between said annular seal ring and said rotatable runner. 

Cancel claims 31.

Claim 32. (currently amended) The method of claim 25, wherein said source flow passes around said annular seal ring before entering said feed groove.

Claim 33. (currently amended) The method of claim 25, wherein said source flow passes through a hole along said rotatable runner before entering said feed groove.

Claim 34. (currently amended) The method of claim 25, wherein said source flow originates from a compartment at one side of said rotatable runner 
---------------------------------------------------------------------------------------------------------------------
Prior art fails to teach a circumferential seal assembly comprising: an annular seal housing disposed between a pair of compartments; a rotatable runner; an annular seal ring disposed within said annular seal housing and disposed about said rotatable runner; a plurality of groove structures disposed along an outer annular surface of said rotatable runner, each said groove structure includes a groove, said annular seal ring disposed about said grooves, a source flow communicated into said groove to form a longitudinal flow therein, each said groove includes at least two adjoining steps whereby each said step defined by a base wall, said base walls arranged along said groove to decrease depthwise in direction opposite to rotation of said rotatable runner, two adjoining said base walls disposed about a base shoulder, each said base shoulder locally redirects said longitudinal flow to form an outward radial flow in direction of said annular seal ring, said base walls bounded by and intersecting a pair of side walls, each said side wall includes at least one side shoulder which narrows said groove widthwise and locally redirects said longitudinal flow away from said side wall to form a lateral flow in direction of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.